United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SOUTHERN OREGON REHABILITATION
CENTER & CLINICS, White City, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2012
Issued: April 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 17, 2008 appellant, through her attorney, filed a timely appeal from June 18 and
July 24, 2007 and February 11, 2008 merit decisions of the Office of Workers’ Compensation
Programs denying her claim for disability compensation. She also appealed April 9 and June 5,
2008 nonmerit decisions denying her requests for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case and over the April 9
and June 5, 2008 nonmerit decisions.
ISSUES
The issues are: (1) whether appellant has established that she was disabled from
November 18, 2005 to June 21, 2006 and August 7 through 13, 2006 due to her March 18, 2005
work injury; and (2) whether the Office properly denied her requests for reconsideration under
5 U.S.C. § 8128.

FACTUAL HISTORY
On March 18, 2005 appellant, then a 46-year-old nursing assistant, sustained an injury to
her lower back while assisting a patient. She stopped work on March 18, 2005 and returned to
limited-duty work on March 19, 2005. The Office accepted the claim for lumbar sprain/strain.
Appellant returned to her usual employment around May 3, 2005.
On July 11, 2005 appellant filed a claim for compensation (Form CA-7) requesting
compensation for total disability from June 25 to August 15, 2005. On August 16, 2005 she
accepted a light-duty position with the employing establishment, which required sitting for six
hours per day, standing and walking for two hours per day and lifting and carrying under
10 pounds for eight hours per day.
By decision dated August 25, 2005, the Office denied appellant’s claim for compensation
and/or continuation of pay from June 24 to August 15, 2005 on the grounds that the medical
evidence did not establish that she was disabled due to her accepted March 18, 2005 work injury.
It noted that the medical evidence initially supported that she was disabled because of a prior
nonemployment-related motor vehicle accident.
In a report received December 13, 2005, Dr. Thomas R. Gilliland, a chiropractor,
indicated that he had treated appellant since a motor vehicle accident the previous year. He
found that she had not completely recovered from the motor vehicle accident at the time of her
work injury. Dr. Gilliland submitted progress reports and duty status form reports in 2005
and 2006.
On January 4, 2006 Dr. Juanita Kcomt, an internist, opined that appellant could work
with no lifting and carrying, sitting six hours per day, standing two hours per day and walking
two hours per day. In a January 11, 2006 progress report, she noted appellant’s symptoms of
back pain with heavy lifting, right hip pain with excessive work.1 In a progress report dated
March 23, 2006, Dr. Kcomt noted appellant’s history of back pain and right hip pain. Appellant
was advised to return as needed.
On April 12, 2006 Dr. Joseleeto U. Chua, an internist and neurologist, discussed
appellant’s history of low back pain beginning after a July 2004 motor vehicle accident and after
lifting a patient at work in March 2005. He diagnosed facet arthropathy, lumbosacral
spondylosis without myelopathy and myofascial pain.
On June 20, 2006 Dr. Steven R. Foutz, Board-certified in family practice, related that
appellant injured her back in 2002 and 2004 motor vehicle accidents. In March 2005, appellant
injured her back lifting a patient. Dr. Foutz diagnosed chronic low back pain and opined that she
should “remain at her current work status….”
1

On December 29, 2005 the Office referred appellant to Dr. Stephen J. Thomas, Jr., a Board-certified orthopedic
surgeon, for a second opinion examination regarding her work restrictions. In a report dated January 20, 2006,
Dr. Thomas diagnosed lumbar strain and a possible herniated disc causally related to appellant’s March 18, 2005
work injury. He found that she was not capable of performing her position as a nursing assistant but was “able to
perform light[-]duty work and she is working as a desk clerk.” In a February 10, 2006 addendum, Dr. Thomas
diagnosed degenerative arthritis of the lumbar spine.

2

On March 27, 2007 appellant filed a claim for compensation (Form CA-7) for loss of
night differential, Sunday premium pay and holiday pay from June 25, 2005 to August 13, 2006.
On the form she also indicated that she was claiming compensation for periods that she was
unable to work or lost time for medical treatment.
By letter dated May 14, 2007, the Office informed appellant that it had previously
adjudicated her claim for disability from June 25 to August 15, 2005. It noted that the evidence
of record was currently insufficient to establish that she was disabled for November 18, 2005
through January 10, 2006 and January 17 through April 30, 2006. The Office requested that
appellant submit medical evidence containing objective findings addressing the periods in
question or evidence to show that she had no light duty available within her limitations. It
further listed the dates that she claimed intermittent time lost from work without supporting
medical evidence. The Office requested that appellant submit evidence showing that she sought
medical treatment for those dates.
In a report dated August 8, 2006, Dr. Foutz evaluated appellant for back pain and noted
that she had recently injured her left foot at work. He diagnosed chronic back pain and the onset
of resolving foot pain. On August 15, 2006 Dr. Foutz treated appellant for back pain and
abdominal symptoms.
By decision dated June 18, 2007, the Office denied appellant’s claim for compensation
for the period November 18, 2005 through June 21, 2006 as the medical evidence was
insufficient to support that she was disabled from employment. It noted that there was sufficient
evidence to show that she missed work for 2.5 hours on March 23 and May 16, 2006. The Office
additionally requested that she submit medical evidence supporting her claim that she was unable
to work from August 7 through 13, 2006.
In a decision dated July 24, 2007, the Office denied appellant’s claim for compensation
from August 7 through 13, 2006. It noted that in a recent telephone call, appellant specified that
her claim for compensation was for lost wages because she was unable to work in the evenings
and on weekends due to her work restrictions. The Office indicated that the evidence did not
show that she required limited duty from August 7 through 13, 2006.
In a report dated July 29, 2007, Dr. Allen J. Thomashefsky, Board-certified in family
practice, related that he performed low back and sacroiliac joint injections from June through
November 2006. He stated, “During the time she was getting injections, I had advised her to be
off work because of her severe pain. [Appellant] could not afford to be off work and instead
went on light duty….”
On November 12, 2007 appellant requested reconsideration. By decision dated
February 11, 2008, the Office denied modification of its June 18 and July 24, 2007 decisions.
On February 15, 2008 appellant requested reconsideration. She related that Dr. Kcompt
found her disabled from work for 45 days after her March 16, 2005 work injury. Appellant then
worked light duty. She stated, “I was put on a day schedu[le] with no weekend or pm hours. I
am asking only for the loss of what I was making while being put on light duty.”

3

By decision dated April 9, 2008, the Office denied appellant’s request for reconsideration
on the grounds that the evidence was insufficient to warrant further review of the merits under
section 8128.
On April 26, 2008 appellant again requested reconsideration. In a report dated July 27,
2007, Dr. Thomas J. Purtzer, a Board-certified neurosurgeon, opined that she was totally
disabled from employment. In a decision dated June 5, 2008, the Office denied appellant’s
request for reopen her case for further merit review.
LEGAL PRECEDENT -- ISSUE 1
The term disability as used in the Federal Employee’s Compensation Act2 means the
incapacity because of an employment injury to earn the wages that the employee was receiving
at the time of injury.3 Whether a particular injury caused an employee disability for employment
is a medical issue, which must be resolved by competent medical evidence.4 When the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in the employment held when injured, the
employee is entitled to compensation for any loss of wage-earning capacity resulting from such
incapacity.5 The Board will not require the Office to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employee’s to self-certify their
disability and entitlement to compensation.6
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for lumbar sprain/strain.7 Appellant accepted a
light-duty assignment with the employing establishment on August 16, 2005. On March 27,
2007 she filed a claim for compensation and for loss of night differential, Sunday premium pay
and holiday pay from June 25, 2005 to August 13, 2006. The Office had previously adjudicated
her claim for compensation from June 25, to August 15, 2005. It also found that appellant had
not established that she was either disabled from work or lost time due to medical appointments
from November 18, 2005 through August 13, 2006, except for 2.5 hours on March 23 and
May 16, 2006. The Office did not consider whether she sustained a loss of wage-earning
capacity due to loss of night differential, Sunday premium pay or holiday pay.

2

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

3

Paul E. Thams, 56 ECAB 503 (2005).

4

Id.

5

Id.

6

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

7

On July 11, 2005 appellant filed a claim for compensation from June 25 to August 15, 2005. By decision dated
August 25, 2005, the Office determined that the medical evidence was insufficient to show that she was disabled
from by her accepted employment injury for this period. Appellant did not exercise appeal rights from this decision.

4

Regarding the issue of whether appellant established that she was unable to perform her
light-duty employment during the period claimed, the record contains numerous progress and
form reports from Dr. Gilliland, a chiropractor. Section 8101(2) of the Act provides that the
“term ‘physician’ includes chiropractors only to the extent that their reimbursable services are
limited “to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist….”8 A chiropractor cannot be considered a physician under the
Act unless it is established that there is a subluxation as demonstrated by x-ray evidence.9 As
Dr. Guilliland did not diagnose a subluxation as demonstrated by x-ray, he is not considered a
“physician” under the Act and his report is of no probative value.10
On January 4, 2006 Dr. Kcomt opined that appellant could work with no lifting and
carrying, sitting six hours per day, standing two hours per day and walking two hours per day.
On January 11, 2006 she noted that appellant experienced back pain and right hip pain with
excessive work or heavy lifting. On March 23, 2006 Dr. Kcomt noted appellant’s history of
back pain and right hip pain. As she did not find appellant disabled from her limited-duty
employment, her opinion is of little probative value.
On April 12, 2006 Dr. Chua reviewed appellant’s history of injury and diagnosed facet
arthropathy, lumbosacral spondylosis without myelopathy and myofascial pain. On June 20,
2006 Dr. Foutz noted that appellant injured her back in March 2005 lifting a patient. He
diagnosed chronic low back pain and found that she should continue with her current work
restrictions. On August 8, 2006 Dr. Foutz diagnosed chronic back pain and the onset of
resolving foot pain and on August 15, 2006, he treated appellant for back pain and abdominal
symptoms. Neither Dr. Chua nor Dr. Foutz found her unable to perform the duties of her
employment and thus their reports are insufficient to meet her burden to show that she was
disabled from work. The Board will not require the Office to pay compensation for disability in
the absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.11
The Board finds, however, that the Office did not consider whether appellant sustained a
loss of wage-earning capacity due to her work injury.12 Appellant claimed compensation for lost
night differential, Sunday premium pay and holiday pay. The employing establishment
confirmed that these elements were included in her pay prior to her injury. The Act defines
disability as the incapacity because of an employment injury to earn the wages that the employee
8

5 U.S.C. § 8101(2); see also Michelle Salazar, 54 ECAB 523 (2003).

9

The Office’s regulations, at 20 C.F.R. § 10.5(bb), defines subluxation to mean an incomplete dislocation, offcentering, misalignment, fixation or abnormal spacing of the vertebrae, which must be demonstrated on x-ray. See
Mary A. Ceglia, 55 ECAB 626 (2004).
10

Isabelle Mitchell, 55 ECAB 623 (2004).

11

Fereidoon Kharabi, supra note 6.

12

Regarding appellant’s claim for partial days missed due to medical appointments, the Board notes that there is
no evidence of time lost for medical treatment for days other than found by the Office.

5

was receiving at the time of injury.13 When the medical evidence shows that a claimant is unable
to continue in her employment held at the time of injury due to residuals of her work injury, she
is entitled to compensation for any loss of wage-earning capacity resulting from such
incapacity.14 The Office noted in its July 24, 2007 decision that for the period August 7 through
13, 2006 the medical evidence did not show that she required light duty. However, it did not
discuss the medical evidence relied upon in making this determination or adjudicate this aspect
of her claim for any other period. The case, therefore, will be remanded for the Office to
determine whether appellant sustained a loss of wage-earning capacity due to her employment
injury.15
CONCLUSION
The Board finds that the case is not in posture for decision on the issue of whether
appellant is entitled to compensation from the Office for the periods November 18, 2005 to
June 21, 2006 and August 7 through 13, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 5, April 9 and February 11, 2008 and July 24 and June 18,
2007 are affirmed, in part, and set aside in part. The case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: April 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
13

Paul E. Thams, supra note 2.

14

Id.

15

In view of the Board’s disposition of the merits, the issue of whether the Office properly denied appellant’s
request for reconsideration in its April 9 and June 5, 2008 decisions under section 8128 is moot.

6

